Citation Nr: 0921089	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to July 1973 and from May 1977 to January 2004.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Honolulu 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, among other things, denied service connection for 
hypercholesterolemia and granted service connection for a 
cervical spine disorder and assigned a 10 percent rating 
effective February 1, 2004.

In September 2006, the Veteran raised a claim seeking an 
increased rating for his service-connected gastrointestinal 
disorder.  As this matter has not been previously addressed, 
it is referred to the Board for further action. 


FINDINGS OF FACT

1.  Hypercholesterolemia (elevated cholesterol) is a 
laboratory finding and not a chronic disability for which VA 
disability benefits may be awarded.

2.  The Veteran's cervical spine disorder was manifested by 
forward flexion less than 15 degrees; ankylosis and 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks during the 
past 12 months have not been shown.  


CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008);  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  An initial evaluation of 30 percent for cervical spine 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5242 and 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2004 letter (prior to the initial June 2004 
rating decision on appeal,) VA notified the Veteran of 1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1).

The Veteran's initial compensable rating claim for a cervical 
spine disorder is a "downstream" element of the RO's grant of 
service connection in the currently appealed rating decision 
issued in June 2004.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 2004 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for cervical spine disorder, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, a March 2006 letter discussed 
the manner in which VA determined disability ratings and 
effective dates.  The claim was subsequently readjudicated by 
a February 2007 supplemental statement of the case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial rating for cervical spine disorder originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the February 2004 notice letter was provided prior to 
June 2004 decision; thus, this notice was timely.  There has 
been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  In September 2006 and March 2007 correspondence, 
the Veteran indicated that he had no further evidence or 
information to submit.  The Veteran also has been provided 
with VA examinations which address the nature and severity of 
his service-connected cervical spine disorder.  Consequently, 
the Board finds that VA's duty to assist the Veteran has been 
met.  He is not prejudiced by the Board's proceeding with 
appellate review.

A.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran is seeking service connection for 
hypercholesterolemia.  

Service treatment records (STR's) indicated that the Veteran 
had high cholesterol in October 987 and in June 1995.  On 
February 2004 VA examination, he was diagnosed with a history 
of hypercholesterolemia; controlled.  He took Zocor daily.  

Notwithstanding the findings of elevated cholesterol, such 
findings are not recognized as a disability for VA benefits 
purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1131; 38 
C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity. See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Court has also interpreted the requirement of current 
disability thus:  "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131.

In sum, the Board reiterates that hypercholesterolemia is 
merely a laboratory finding, and not a "disability" for which 
VA compensation benefits may be awarded.  Consequently, 
service connection for hypercholesterolemia is not warranted.  
As such, there is a preponderance of the evidence against the 
claim for service connection for hypercholesterolemia, and 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

B.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the Veteran filed his claim in January 2004, he is only 
entitled to ratings under the revised Code.

Here, the RO assigned a 10 percent rating for the Veteran's 
degenerative disc disease of the cervical spine.

The criteria for rating disabilities of the spine essentially 
provide that degenerative disc disease is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Code 5242) and that intervertebral disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

On February 2004 VA examination, it was noted that he 
Veteran's gait was normal and he had upright posture.  
Neurological examination revealed hypesthesia to touch of the 
right thumb, hand, and toes.  There was tenderness of the 
right shoulder and cervical muscles.  Range of motion studies 
were reported as follows:  flexion was to 59 degrees; 
extension was to 25 degrees; rotation to the right side was 
to 43 degrees; rotation to the left side was to 33 degrees; 
right lateral bending was to 19 degrees; and left lateral 
bending was to 13 degrees.  There was no tenderness in his 
right arm.  The diagnosis was post operative degenerative 
disc disease of the cervical spine with radiculopathy and 
residual nerve damage of the right hand. 

A May 2004 x-ray report from Hirashiki Chiropractic Center, 
Inc. showed, among other things, reversed cervical curve 
(kyphosis); C4 & C5 severe lateral facet joint spondylosis 
(fusion); C5-C6, C6-C7 disc fusion; progressive degenerative 
osteoarthritis to all spinal and hip regions; and permanent 
alterations to the normal spine alignment.  July 2004 
correspondence noted that the Veteran has two cervical 
surgeries to remove disc herniation and to fuse these 
vertebrae together.  As a result of these surgeries, he 
suffered from vocal cord paralysis and residual right thumb 
and index finger numbness and tingling.  Spinal x-rays showed 
evidence of these surgeries and progressive spinal 
osteoarthritis.  He was undergoing deep tissue massages.   

June 2004 to March 2006 treatment records from Tripler Army 
Medical Center noted a history of the Veteran's prior 
cervical surgeries.  

On September 2006 VA examination, the Veteran's history was 
summarized.  It was noted that the Veteran developed 
degenerative joint disease in the service and underwent 
discectomy in 1987 and 1992.  The Veteran did not report 
constant pain, but any motion of the neck produced pain.  He 
had constant numbness in the right C6 distribution.  The pain 
would last about an hour.  He was not on mediation and did 
not use any assistive devices.  He had flare-ups of pain of 
8/10 in the C7-C8 area without radiation.  He was able to 
work through the pain, although it may affect his 
concentration.  He never missed work.  Daily activities were 
affected in that he limited his exercise of walking three 
miles per day due to an increase in his neck pain from the 
constant agitation of walking.  Physical examination revealed 
a normal posture and gait without assistance.  Range of 
motion studies revealed that forward flexion was from 0 to 45 
degrees; extension was from 0 to 45 degrees; right and left 
lateral flexion were each to 30 degrees; and right and left 
rotation were each to 80 degrees.  The examiner noted that 
the Veteran had pain on motion to all quadrants starting at 
the onset of the movement.  There was no reduced range of 
motion of joint function following repetition due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  
There was normal sensation to monofilament and sharp/dull 
discrimination in the arms and hands bilaterally.  X-rays 
revealed fusion between C5 and C7 with obliteration of the 
disc spaces.  A grade 1 spondylolisthesis was noted at the 
C4-C5 level.  Large anterior osteophytes were noted along the 
inferior endplate of C4.  There was no significant neural 
foraminal narrowing.  

With consideration of the DeLuca factors, the Board notes 
that on September 2006 VA examination, the examiner 
specifically reported that the Veteran had pain on motion to 
all quadrants starting at the onset of the movement.  
Therefore, the Board finds that the Veteran's cervical spine 
disorder was manifested by forward flexion less than 15 
degrees, warranting a 30 percent rating under the General 
Rating formula.  As ankylosis has never been shown, a rating 
in excess of 30 percent under the General Rating Formula is 
not warranted.  Therefore, the focus shifts to whether a 
rating in excess of 30 percent is warranted under any other 
applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 40 
percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  The Veteran has not indicated that he had 
any incapacitating episodes.  He also reported on the 
September 2006 VA examination that he was able to work 
through the pain and never missed work.  Furthermore, the 
medical evidence does not show that he was prescribed bed 
rest by a physician and treated by a physician for at least 
four weeks due to an incapacitating episode.  Note 1 
following Code 5243 provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Consequently, he 
does not qualify for the next higher rating (i.e. 40 percent) 
rating for incapacitating episodes under Code 5243.

Although the criteria under the General Formula also provide 
for rating neurological symptoms separately, the Board notes 
that the Veteran's reported neurological symptoms of 
hypesthesia, tingling, and numbness of the right hand and 
thumb, have already been separately compensated as residuals 
of right hand nerve damage under Codes 8599-8514 and this 
matter is currently not on appeal.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Fenderson v. West, 
12 Vet. App. 119 (1999), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned 30 percent rating has been consistent 
throughout the appeal period.  Thus, no separate periods of 
different ratings are in order.

Furthermore, the potential application of various provisions 
of Title 38 Code of Federal Regulations have been considered, 
whether or not they were raised by the Veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b) (1).  
In this case, however, there has been no showing that the 
Veteran's service-connected cervical spine disorder has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected cervical spine disorder has 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected cervical spine 
disorder rendered him unemployable.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
cervical spine disorder under the provisions of 38 C.F.R. § 
3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for hypercholesterolemia is denied.

Entitlement to assignment of a 30 percent rating (but no 
higher) for the Veteran's for cervical spine disorder is 
warranted.  To that extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


